          Case 1:20-cv-05502-AJN Document 68 Filed 11/02/20 Page 1 of 1



                                                                                      767 Fifth Avenue
                                                                              New York, NY 10153-0119
VIA ECF                                                                            +1 212 310 8000 tel
                                                                                   +1 212 310 8007 fax




                                                                                     Eric S. Hochstadt
                                                                                     +1 (212) 310-8538
November 2, 2020                                                              Eric.Hochstadt@weil.com


The Honorable Alison J. Nathan
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Regeneron Pharmaceuticals, Inc. v. Novartis Pharma AG et al., Case 1:20-cv-05502-AJN


Dear Judge Nathan:

Pursuant to the Court’s Individual Rule of Practice 3.E, Plaintiff Regeneron Pharmaceuticals, Inc.
(“Regeneron”) writes in connection with its Opposition to Defendants Novartis Pharma AG,
Novartis Technology LLC, Novartis Pharmaceuticals Corporation, and Vetter Pharma
International GmbH’s Motions to Dismiss for Failure to State a Claim, filed on November 2, 2020.
Regeneron welcomes the opportunity to participate in oral argument should the Court decide to
hold a hearing.



Sincerely,

s/ Eric S. Hochstadt
Eric S. Hochstadt
